         Case 1:79-cv-05077-LAP Document 638 Filed 08/02/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LOUIS MILBURN, et al.,

                       Plaintiffs,
                                                No. 79-CV-5077 (LAP)
-against-
                                                        ORDER
HENRY S. DOGIN, et al.,

                       Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court is Class Counsel’s motion to substitute

representative plaintiffs in this matter.           (See dkt. no. 625.)

Defendants indicate that they are “willing to conditionally

consent to the substitution at this time if the Court allows

Defendants to reserve any objections they may have concerning

the adequacy of the new class representatives upon receipt and

review of the relevant records.”           (Dkt. no. 635 at 1.)    Class

counsel has no objection to that proposal.           (See dkt. no. 637.)

Accordingly, the motion to substitute the proposed class

representatives [dkt. no. 625] is GRANTED, subject to

Defendants’ right to reserve objections to the representatives.

SO ORDERED.

Dated:       August 2, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge


                                       1
